          Case 4:18-cv-00280-KGB Document 20 Filed 04/29/20 Page 1 of 1



                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

VOLVO FINANCIAL SERVICES,
a division of VFS US, LLC                                                          PLAINTIFF

v.                                Case No. 4:18-cv-00280-KGB

RICHARD LONG                                                                     DEFENDANT

                                     DEFAULT JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that judgment is entered against defendant Richard Long in the amount of $245,753.98.

Pursuant to 28 U.S.C. § 1961, Mr. Long is ordered to pay post-judgment interest at a rate of .17%

per year until judgment is paid in full.

       It is so adjudged this 29th day of April, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
